Appeal of JULIUS HENRY COHEN.

Docket No. 1437.

The deficiency Is determined In accordance with stipulation filed by counsel.

Submitted February 2, 1925; decided February 13, 1925.

Carl A. Mapes, Esq., for the taxpayer.
B. G. Simpich, Esq. (Nelson T. Hartson, Solicitor of Internal Eevenue) for the Commissioner.

Before James, Sternhagen, Trammell, and Trussell.

This appeal involves a deficiency in income and profits tax for the year 1918 in the amount of $1
,220.15 as set forth in the Com missioner'sdeficiencyletterofNovember12,1924. Counselforthe
Commissioner and the taxpayer filed a stipulation with the Board whereby it is agreed that there
is no deficiency for 1918, and that a deficiency of $9.69 exists for the year 1919.

DECISION.
In accordance with the stipulation the deficiency originally deter mined by the Commissioner for
1918 is disallowed and the taxpayer's deficiency for 1919 is determined to be $9.69.